El Juez Asociado Señor Wole
emitió la opinión del tribunal.
A una demanda sobre rescisión de enajenaciones fraudu-lentas radicada contra ellos por el Eoig Commercial Bank ante la Corte de Distrito de Humacao, Manuel Pórtela Cabe-zudo, Gustavo Quiñones y Eamón Quiñones interpusieron con éxito una excepción previa de falta de causa de acción y de prescripción. A instancias del demandante, la corte dictó sentencia declarando sin lugar la demanda.
 Como antecedentes, el banco demandante alegó en la demanda que pagarés, que por las sumas de cuatrocientos y dos mil dólares habían sido otorgados por el demandado Pórtela y otro allá para 1929, habían vencido el 9 de enero fie 1930 y no fueron pagados a su vencimiento; aue el banco entabló demanda para recobrar estas cantidades, pero que no prosiguió el recurso debido a que en pago de los mismos el banco aceptó otro pagaré de las mismas partes fechado septiembre 15, 1931, por $2,400.09, a noventa días, pagaré que tampoco fué satisfecho a su vencimiento; que entonces el banco demandó a Pórtela, y el 3 de abril de 1933 obtuvo sentencia por dicha suma, con intereses al 12 por ciento a partir del 14 de diciembre de 1931.
La demanda continúa alegando que de conformidad con la referida sentencia el banco trató de embargar ciertos bienes que se suponían pertenecer a Pórtela, pero que se denegó la anotación de estos embargos debido a que dichos bienes, en julio y mayo de 1930, habían sido traspasados a Eamón Qui-ñones y Gustavo Quiñones, respectivamente. En los tres últi-mos párrafos de esta demanda se alega que estos traspasos fueron simulados, toda vez que el demandado continuó en po-*649■sesión y las personas a quienes se hicieron los traspasos eran insolventes al tiempo de las enajenaciones; que éstas fueron hechas con el fin de defraudar al acreedor, y que el deman-dado no tenía otros bienes contra los cuales pudiera ejecutarse la sentencia. En resumen, el Boig Commercial Bank solicita que se dejen sin efecto las enajenaciones por ser simuladas y, jjor ende, nulas y sin ningún valor ni efecto.
Al declarar con lugar las excepciones por ambos funda-mentos, la corte de distrito, con fecha 23 de octubre de 1935, .dijo, entre otras cosas, lo siguiente:
“La propia entidad demandante dice, en el he’cho cuarto de su •demanda, que las obligaciones que vencieron en el 1930 fueron pa-.gadas, estableciéndose al efecto en septiembre de 1931, una nueva obligación para veneer a 90 días plazo. En esas condiciones, y ha-biendo estado necesariamente fuera de toda consideración por la en-tidad demandante, al establecerse la nueva obligación de 1931, d ■dominio, por el demandado Pórtela, de ambas o de cualquiera de las dos fincas descritas en la demanda, las cuales según sus propias .alegaciones habían sido vendidas con anterioridad a dicha fecha, se impone la conclusión de que, cuando las mismas fueron enajenadas, no se realizó con ello fraude alguno contra el demandante, pues a la fecha de las referidas enajenaciones no se había establecido todavía la obligación que fué objeto de la acción entablada ante esta corte ■en 2 de julio de 1932. ...”
En síntesis, lo que la corte dice es que los traspasos se hicieron antes de haber surgido la nueva obligación de Pórtela y que en su consecuencia no pudo haber fraude. La corte 'Continúa diciendo que la demanda deja de aducir que el deman-dante no tuviera otro modo de obtener el pago de su deuda, alegación necesaria, según ella, “para que pueda prosperar una acción de esta clase, a juzgar por el texto del artículo 1243 •del Código Civil vigente (edición de 1930), así como por el artículo 1246 del mismo código, y las decisiones del Tribunal Supremo de Puerto Rico en los casos de Martínez v. Sucesores de Cosío y Primo, 38 D.P.R. 240; Congress Cigar Co., Inc., v. Gráu, 44 D.P.R. 649 y González v. Lopez Quiñones, 46 D.P.R. 843.”
*650Los artículos 1243 y 1246 ífel Código Civil proveen:
“Artículos 1243. — Son rescinclibles:
“3. — Los celebrados en fraude de acreedores, cuando éstos mn> puedan de otro modo cobrar lo que se les deba.
“Artículo 1246. — La acción de rescisión es subsidiaria; no podrá ejercitarse sino cuando el perjudicado carezca de todo otro recurso-' legal para obtener la reparación del perjuicio.”
La obligación original de Pórtela en favor del banco surgióen 1929. Convenimos con el apelante en que cuando en la. demanda se alegó que la obligación babía sido pagada, mera-mente quiso decir que el pagaré posterior babía sido aceptadoen sustitución de los anteriores. Desde 1929 existía una ver-dadera deuda, que nunca fué pagada. Los pagarés dados pri-meramente evidenciaban la obligación, y el otorgado más tarde-no podía considerarse como un pago, sino meramente como* una continuación de la deuda. De igual modo, cuando el se-gundo pagaré no fué pagado, el demandante estaba en libertad.' de demandar nuevamente sobre la deuda u obligación origi-nales, o sobre el pagaré dado en su sustitución.
Igualmente somos del criterio de que estas enajenaciones, hechas con tanta proximidad a la supuesta obligaciónnueva, fueron celebradas en fraude de acreedores, aun en lo que respecta al nuevo pagaré, toda vez que Pórtela al tiempo» de efectuar las enajenaciones adeudaba dinero al banco. El5 objeto (subject) del pagaré podía retrotraerse a esa fecha.
 Convenimos, desde luego, en que si se hacen enajenaciones tona fide en época en que una persona es absolutamente solvente, su insolvencia posterior de ordinario no podría hacer que sus enajenaciones anteriores puedan ser atacadascorno fraudulentas. Un pleito para que se deje sin efecto una enajenación por fraudulenta claramente o de ordinario no cae dentro de los artículos 1243 y 1246, supra. Tampoco hallamos que los casos citados tengan peso alguno en la resolución da! recurso que tenemos a la vista. Conforme leemos la opiniónde la corte inferior, vemos que ella no descansó en uno de los-*651fundamentos que ahora aducen los apelados, o sea, que la demanda no alegó que Pórtela fuera insolvente al tiempo de efectuarse los traspasos. Bajo estas circunstancias, y de resolver este Tribunal que la acción no ha prescrito, creemos que al demandante dehe dársele la oportunidad de enmendar su demanda, si puede, para'que incluya esa alegación.
 Según hemos dicho, la corte inferior también sostuvo la excepción previa basada en prescripción. La corte de distrito se basa exclusivamente en el artículo 1251 del Código Civil (edición de 1930), que lee así:
“La acción para pedir la rescisión dura cuatro años.
“Para las personas sujetas a tutela y para las ausentes, los cuatro años no empezarán hasta que haya cesado la incapacidad de los primeros, o sea conocido el domicilio de los segundos.”
Hemos considerado la demanda y aunque nominalmente se titula como de “rescisión” de contrato, llegamos a la con-clusión de que debe ser considerada como una que primordial-mente trata de dejar sin efecto o deshacer una transacción celebrada ficticiamente por el deudor del demandante y otros, con la intención fraudulenta de impedir que el demandante recobre lo que se le debe. La corte inferior, no sin justifi-cación alguna, aplicaba lo que ella consideró ser el único esta-tuto bajo el cual podía instruirse el pleito, mas creemos que su decisión a este respecto debe ser revocada. Las cortes existen primordialmente con el fin de hallar un remedio para un daño legal. Esto es especialmente cierto en casos de fraude, cuando las simpatías del juzgador deben estar con la persona defraudada, de suerte que no debe privársele de su derecho por algún motivo realmente técnico, como por ejemplo, el intitular su demanda indebidamente, cuando aparece que ella aduce suficientes hechos de los cuales se puede establecer una causa de acción definitiva a su favor.
En este caso el demandante alegó que las ventas efectuadas por el deudor a Gustavo y Ramón Quiñones fueron simuladas y ficticias y que éstos eran insolventes para aquella época. *652Igualmente alegó que el demandando continuó en posesión de las fincas. La súplica de la demanda lee así:
“For lo que suplica de la corte se sirva dictar sentencia declarando nulas y sin ningún valor ni efecto por ser simuladas, la venta de la finca urbana a favor de Ramón Quiñones Rieder' y la venta de la finca rústica a favor de Gustavo Quiñones Rieder, condenando a los demandados al pago de las costas.”
Por tanto, en nuestra opinión, la demanda contenía hechos suficientes para determinar que el demandante trataba de de-jar sin efecto o que se declarara inexistente una transacción simulada. La situación no cae claramente ni bajo los artículos 1248, et »aq., que tratan de rescisión, ni bajo el artículo 1253 del Código Civil, que se refiere a las acciones de nulidad.
Hemos hallado sostén para el concepto que del caso hemos formado en los comentaristas al Código Civil español y en la jurisprudencia escrita a la luz de la Ley Civil de Louisiana.
Martínez Ruiz, en sus Comentarios al Código Civil espa-ñol, según' éste es interpretado por el Tribunal Supremo de España (edición de 1907), da énfasis al hecho de que cuando para defraudar a los acreedores se simula una venta, el reme-dio adecuado no es una acción rescisoria, sino una de nulidad, toda vez que las partes jamás han celebrado un contrato válido. (Véase el tomo 8, opus cit. a'la página 604.)
Al discutir la acción de nulidad, el comentarista llegó a la conclusión de que cuando el contrato en realidad es inexis-tente, el período prescriptivo nunca transcurre, a exclusión del término necesario para adquirir los derechos de propiedad. (Véase el tomo 8, supra, páginas 670, 671.)
De igual modo, Manresa, en el tomo 8 de sus Comentarios al Código Civil (cuarta edición, 1929) a la página 697, discute la distinción existente entre contratos nulos e inexistentes. Incluye los contratos “simulados” entre los que deben consi-derarse como inexistentes y para cuya nulidad o declaración judicial de inexistencia no transcurre el período prescriptivo.
*653Bn el caso de Hibernia Bank and Trust Co. v. Louisiana Avenue Realty Co., 143 La. 962, 79 So. 554, 556, la Corte Suprema de Louisiana dijo:
‘ ‘ Si consideramos abora las excepciones en tanto en cnanto afectan la segunda causa de acción del demandante, o sea que las supuestas ventas y transferencias son meras falsedades y simulaciones, es evi-dente que dichas excepciones son insostenibles bajo nuestro derecho. Un contrato simulado es uno que, aunque concreto en su forma, no tiene en realidad existencia y es tan sólo un mito. Puede en cual-quier momento, y a instancias de una parte interesada, ser declarado falso, y puede ser aun pasado por alto por los acreedores del pre-sunto vendedor.”
En el caso de Louisiana, del cual hemos citado más arriba, hubo una excepción previa de prescripción bajo el estatuto. Conforme puede inferirse, la corte la declaró sin lugar, ya que resolvió que un contrato simulado podía ser declarado nulo en cualquier momento y a instancias de cualquier parte interesada. En armonía con toda la discusión anterior y en-focando la cuestión como una de procedimiento no regulada claramente por la ley ni determinada por los precedentes ju-diciales, y en cuya decisión debemos estar guiados entera-mente por consideraciones de equidad, no vemos razón alguna para sostener la resolución de la corte inferior sobre la cues-tión de prescripción.

Debe dejarse sm efecto la sentencia de la corte de distrito que declaró sin lugar la demmrbda y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.

El Juez Asociado Señor Córdova Dávila no intervino.